Citation Nr: 1401657	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  05-16 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an increased rating on an extra-schedular basis for right total knee replacement, evaluated as 60 percent disabling from March 1, 2007.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Fleming, Counsel



INTRODUCTION

The Veteran served on active military duty from July 1969 to August 1971. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the North Little Rock, Arkansas, Regional Office (RO) of the Department of Veterans Affairs (VA).  In September 2012, the Board remanded the Veteran's claim to allow his case to be submitted to the VA Director of Compensation and Pension Service for extra-schedular consideration of the claim.  There has been compliance with this remand, as the February 2013 Memorandum from the VA Director of Compensation Service reflects review of the Veteran's claim on an extra-schedular basis.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance). 


FINDING OF FACT

Since March 1, 2007, the Veteran has been in receipt of a 60 percent rating, the maximum schedular rating assignable, for right total knee replacement.  The case was referred to the Director of Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321, and in February 2013, the Director of Compensation and Pension Service determined that an extra-schedular rating is not warranted.


CONCLUSION OF LAW

The criteria for an increased rating on an extra-schedular basis for right total knee replacement, evaluated as 60 percent disabling from March 1, 2007, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.71a, Diagnostic Code 5055 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits.

In March 2005, January 2008, December 2009, and March 2010, VCAA letters were issued to the Veteran with regard to his increased rating claim.  The letters notified the Veteran of what information and evidence is needed to substantiate his claim, what information and evidence must be submitted by the claimant, and what information and evidence will be obtained by VA.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  The January 2008, December 2009, and March 2010 letters also advised the Veteran of the evidence necessary to support an effective date.  See also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Moreover, after issuance of VCAA notice, the extra-schedular claim was readjudicated by way of a supplemental statement of the case in April 2013.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Board also finds that VA has complied with all assistance provisions of VCAA, to include compliance with the most recent September 2012 Board Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains the Veteran's treatment records from VA treatment providers.  The Veteran has additionally undergone multiple VA examinations, most recently in December 2011.  In addition, pursuant to the September 2012 Remand, the case was submitted to the VA Director of Compensation and Pension Service for extra-schedular consideration of the claim; the Director of Compensation Service issued a Memorandum in February 2013 reflecting the requisite review of the Veteran's claim on an extra-schedular basis.

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue in appellate status.

Service connection was initially established for a right knee disorder in a July 1993 rating decision.  In September 2002, the Veteran filed an increased rating claim, and in rating decisions issued in October 2002 and November 2002, the RO awarded the Veteran a temporary total disability rating from September 26, 2002 (following a total knee replacement surgery) to November 1, 2003, and assigned a 30 percent disability rating as of that date.  A June 2004 rating decision continued the 30 percent rating.  During the course of the current appeal, the RO issued an additional rating decision, dated in March 2012, in which it granted an increased rating, to 60 percent, for the Veteran's right ankle disorder, effective March 1, 2007.  In that decision, the RO also granted the Veteran entitlement to special monthly compensation based on the loss of use of his right foot and his housebound status; he was also awarded a grant for automobile equipment and adaptation.  (The Veteran has also been in receipt of a total disability rating based on unemployability due to service-connected disability (TDIU) since 2002, which was awarded by the RO in an April 2005 rating decision.)  As noted above, in an September 2012 decision the Board denied entitlement to a schedular disability rating in excess of 60 percent from March 1, 2007, and remanded the question of entitlement to a rating in excess of 60 percent-which is the highest schedular disability rating available for the Veteran's right knee disorder-on an extra-schedular basis from March 1, 2007.  

Pursuant to 38 C.F.R. § 3.321(b)(1), ratings shall be based as far as practicable on the average impairment of earning capacity with the additional proviso that the Secretary shall from time to time readjust the schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Compensation Service, upon field examination submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  The governing norm in these exceptional cases is as follows:  A finding that the case presents such an exceptional or unusual disability picture with such factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.

Relevant evidence of record consists of VA treatment records and November 2008 and December 2011 VA examinations and February 2013 extra-schedular evaluation, as well as the Veteran's statements concerning the severity of his right knee disorder.  Ongoing VA treatment records reflect that the Veteran has been using a knee immobilizer and has not been weight bearing on the right lower extremity.  He underwent explantation of the total knee replacement in June 2008, with implantation of an antibiotic spacer that became infected, requiring eight weeks of antibiotic treatment.  Following that treatment, the Veteran has continued to be seen for evaluation of his right knee; he has been noted to be tolerating the antibiotic spacer well and does not plan to undergo knee fusion surgery.  Treatment records from 2010 and 2011 reflect that, although the Veteran is essentially unable to walk, he is "doing better than if [the knee were] fused" and is experiencing only occasional pain.  The Veteran has stated on several occasions that he continues to experience pain in his right knee and is unable to walk, requiring a wheelchair.

Report of the November 2008 VA examination documents that the Veteran underwent explantation of the right knee replacement with a spacer placement.  He reported "pretty severe" pain and stated that he used a knee immobilizer at all times and ambulated via wheelchair.  He complained of occasional flare-ups two to three times weekly.  He was noted to require help with bathing, toileting, dressing, and preparing meals.  At the December 2011 examination, the examiner noted that the Veteran had undergone multiple failed right total knee replacements and currently had an antibiotic spacer implanted in the joint.  He was noted to use a knee immobilizer and to be totally non-weight-bearing on the right lower extremity, using a wheelchair and mobilized scooter for ambulation.  The examiner noted that the Veteran reported that he was "doing quite well" and experiencing only occasional pain in the knee.  The examiner found the Veteran to have pain and weakness on motion of the knee, as well as fatigability, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  He further noted that the Veteran's right knee disorder impacted his ability to work in that he was required to use a wheelchair and was unable to bear any weight on the right lower extremity or bend the right knee.  However, the examiner concluded that the Veteran's right knee disorder did not cause functional impairment such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  

Following the Board's September 2012 Remand, the issue of entitlement to an extra-schedular evaluation for left ankle disability was referred to the VA Compensation Service for an opinion as to whether extra-schedular evaluations are warranted.  Thereafter, in a February 2013 opinion, the Compensation Service explained the basis for the finding that extra-schedular evaluation was not warranted for the Veteran's right knee disorder.  In particular, the opinion noted that the December 2011 VA examiner found the Veteran's right knee disorder not to cause disability of the level of amputation or ankylosis, which are also compensated at the 60 percent disability level currently assigned for the Veteran's total right knee replacement.  Because the 60 percent schedular rating currently assigned to the Veteran is also the level of disability rating assigned for a more severe disability of ankylosis or amputation, and because the Veteran's disability level is not shown to be as severe as such disorders, the Compensation Service concluded that the 60 percent schedular rating adequately compensates the Veteran for the symptoms of his right total knee replacement.  In essence, the Compensation Service opined that entitlement to an evaluation in excess of 60 percent for the Veteran's service-connected right total knee replacement on an extra-schedular basis was not warranted.  

Because the case has already been referred to the Compensation and Pension Service Director, there is effectively no longer any remaining allegation of error of fact or law concerning the claim on appeal.  That is, the Board has no authority to award a higher rating on an extra-schedular basis or compel the Compensation and Pension Service Director (or the Under Secretary for Benefits) to do so.  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) addressed the matter in Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Federal Circuit ruled in Thun that "only the Under Secretary [for Benefits] and the Compensation and Pension Service Director have the authority to award an extra-schedular rating."  Id. at 1370 (emphasis added).  The Federal Circuit found that, at a minimum, the ROs and the Board were intended to play some role in evaluating a claim for an extra-schedular rating.  Id.  However, "[p]ermitting the regional offices and the Board to issue a 'field station submission' in which they recommended extra-schedular consideration still reserves to the Under Secretary and the Director the ultimate authority to 'approve' those recommendations based on whether the Veteran should receive an extra-schedular rating 'to accord justice.'"  Id.

The Federal Circuit, in fact, stated that the Court held that "while the Under Secretary for Benefits and the Director of the Compensation and Pension Service are the only individuals authorized to assign an extra-schedular rating, [ROs] and the Board of Veterans' Appeals may conduct initial screening of disability claims and may refer . . . only those claims that meet two of the three regulatory criteria for extra-schedular consideration."  Thun, 572 F.3d at 1367 (citing Thun, 22 Vet. App. at 111).  Lastly, the Federal Circuit stated that its interpretation did not restrict the opportunity for judicial review.  "If the regional office or the Board makes factual findings adverse to the claimant with regard to the extra-schedular claim, those findings will be reviewable by the Veterans Court . . . just as would be the case if those findings were made by the Under Secretary or the Director."  Thun, 572 F.3d at 1371.

Given the Federal Circuit's interpretation of the extra-schedular provisions of 38 C.F.R. § 3.321, only the Compensation and Pension Service Director or Under Secretary for Benefits have the authority to award an extra-schedular rating.  The Board possesses no such authority-be it in the first instance or any instance.  

The delegation of authority for the Director of Compensation and Pension Service to assign an extra-schedular rating is appropriate, given that the Director of Compensation and Pension Service has been delegated the authority to draft the rating schedule, based on "as far as practicable, upon average impairments of earning capacity resulting from such injuries in civil occupations."  Anderson v. Shinseki, 22 Vet. App. 423, 431 (2008) (Schoelen, J., concurring) (citing 38 U.S.C. §§ 501(a), 1155; 38 C.F.R. §§ 2.6(b)(1), 3.100).  This delegation of authority "makes the Director of Compensation and Pension Service uniquely suited to determining what extra-schedular rating level is warranted.  On the other hand, the RO and the Board have expertise in applying facts of each respective case to the rating schedule."  Id.  (citing Moore v. Nicholson, 21 Vet. App. 211, 218 (2007)). 

In sum, with respect to the assignment of an extra-schedular disability rating to "accord justice"
 (i.e. equity), only the Under Secretary for Benefits and the Compensation and Pension Service Director have been delegated the authority to award the extra-schedular disability rating.  Thun, 572 F.3d at 1370.  In the Veteran's case, because the Board does not possess the authority to make an equitable award of an extra-schedular disability rating, there is no allegation of error of fact or law concerning this appeal over which the Board has jurisdiction, and the Board finds that the appeal as to an extra-schedular rating, under 38 C.F.R. § 3.321 must be denied.  See 38 U.S.C.A. § 7105(d)(5).



ORDER

Entitlement to a disability rating higher than 60 percent for right total knee replacement on an extra-schedular basis, on and after March 1, 2007, is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


